Citation Nr: 1644775	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  10-18 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or to a service-connected disability.

3.  Entitlement to service connection for renal failure (and glomerulonephritis), to include as secondary to herbicide exposure and/or to a service-connected disability.

4.  Entitlement to service connection for non-specific monoclonal gammopathy, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for interstitial pneumonitis, to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to June 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Winston-Salem, North Carolina RO.  In January 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2014 and December 2015, the Board remanded the matters for additional development.

The December 2015 remand also addressed claims regarding service connection for bilateral knee disabilities.  An April 2016 rating decision granted the Veteran service connection for degenerative joint disease of both knees and post-prosthetic replacements of both knees.  The Veteran has not expressed disagreement with the decision.  Those matters are therefore no longer before the Board.





FINDINGS OF FACT

1.  A heart disease was not manifested in service or within one year following the Veteran's separation from service; he is not shown to have ischemic heart disease; and any current heart disease is not shown to be related to his service, to include as due to his exposure to herbicides therein.

2.  Hypertension was not manifested in service or within one year following the Veteran's separation from service, and his current hypertension is not shown to be related to his service, to include as due to his exposure to herbicides therein; his heart disease is not service connected. 

3.  Renal failure (and glomerulonephritis) was not manifested in service or within one year following the Veteran's separation from service, and his current renal disease is not shown to be related to his service, to include as due to his exposure to herbicides therein; his hypertension is not service connected.

4.  Non-specific monoclonal gammopathy was not manifested in service, and is not shown to be related to the Veteran's service, to include as due to his exposure to herbicides therein.

5.  Interstitial pneumonitis was not manifested in service, and it is not shown to be related to the Veteran's service, to include as due to his exposure to herbicides therein.


CONCLUSIONS OF LAW

1.  Service connection for heart disease is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

3.  Service connection for renal failure (and glomerulonephritis) is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

4.  Service connection for non-specific monoclonal gammopathy is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  Service connection for interstitial pneumonitis is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a July 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

During the January 2014 videoconference Board hearing, the undersigned advised the appellant of what is needed to substantiate the claims (evidence of a nexus between the claimed disabilities and his service and/or a service-connected disability); his testimony reflects that he is aware of what is necessary to substantiate the claims.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Social Security Administration (SSA) records show that he was awarded SSA disability benefits beginning in September 1999 for a primary diagnosis of light chain deposition disease and secondary diagnoses of chronic renal failure/insufficiency, interstitial pneumonitis, and uncontrolled hypertension.

The AOJ arranged for VA examinations in October 2014 and addendum opinions in March 2016 and April 2016, which will be discussed in greater detail below, though the Board finds these examinations (cumulatively) to be adequate as they included both a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if the evidence, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include cardiovascular disease, hypertension, and renal disease) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for cardiovascular disability, hypertension, and renal disease).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  A nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect prior to and from October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Regarding all of the disabilities at issue, the Veteran contends that the array of disorders for which he seeks service connection all manifested themselves virtually simultaneously.  He testified at the January 2014 Board hearing that his doctors have told him that symptoms that arise simultaneously have a common cause.  He contends that several of his claimed disorders have a higher incidence in veterans who were exposed to Agent Orange/dioxin, though they are not listed as conditions for which service connection may be granted on a presumptive basis as due to Agent Orange exposure.

The Veteran's DD Form 214 confirms that he served in Vietnam during the Vietnam Era (and is therefore presumed to have been exposed to herbicides/Agent Orange in service).  Certain diseases may be service connected on a presumptive basis as due to exposure to herbicides/Agent Orange if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); ischemic heart disease is included in the list; however, hypertension, renal disease, non-specific monoclonal gammopathy, and interstitial pneumonitis are not.  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply to the claims other than the one pertaining to heart disease, and service connection for hypertension, renal disease, non-specific monoclonal gammopathy, and interstitial pneumonitis on a presumptive basis, as due to exposure to Agent Orange, is not warranted.  Notwithstanding the foregoing, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Heart disease

The Veteran contends that he has a heart disease that is due to his exposure to herbicides in Vietnam.  Ischemic heart disease (including but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) is listed among the disabilities in 38 CFR 3.309(e) (determined to be related to Agent Orange/herbicide exposure).

The Veteran's STRs are silent for any complaint, findings, treatment or diagnosis of heart disease.  On June 1966 service separation examination, his heart was normal on clinical evaluation.

An August 2000 EKG revealed sinus bradycardia with complete left bundle branch block.  An abnormal echocardiogram in March 2005 suggested aortic stenosis with murmur; the assessment was coronary artery disease.  A September 2005 echocardiogram noted mild tricuspid regurgitation and mild valvular aortic stenosis.  According to a September 2005 hospital report, significant coronary artery vascular disease had been noted on CT scans of the chest in the past.  A May 2006 CT scan showed heavy calcification of the coronary arteries.

A January 2012 echocardiogram noted the reason for the study was atrial fibrillation and that the study was technically difficult due to irregular rhythm; the report noted mild to moderate mitral regurgitation, mild tricuspid regurgitation, and the aortic valve was functionally bicuspid with no hemodynamically significant aortic stenosis.  A June 2012 echocardiogram noted the reason for the study was cardiomyopathy; the report noted mild mitral regurgitation and mild valvular aortic stenosis.  On June 2013 VA treatment, the impressions included a history of atrial fibrillation and congestive heart failure.

December 2013 cardiac catheterization showed mildly dilated left and right ventricles, mildly dilated right atrium, and severely dilated left atrium.  There was mild to moderate mitral regurgitation and mild tricuspid regurgitation, and the aortic valve was functionally bicuspid with no hemodynamically significant aortic stenosis.

At the January 2014 Board hearing, the Veteran testified that he has a diagnosis of atrial fibrillation.  

In a February 2014 letter, treating cardiologist Dr. Hanich stated that the Veteran has a moderate to marked congestive cardiomyopathy of uncertain etiology, and has chronic atrial fibrillation with rates more recently well controlled.  Dr. Hanich stated that beyond the known cardiomyopathy, the Veteran had more recently been found to have mild to moderate aortic stenosis; he had had some brief nonsustained ventricular tachycardia and frequent isolated asymptomatic premature ventricular contractions.

On October 2014 VA heart examination (pursuant to the Board's July 2014 remand), previous diagnoses from 2012 of supraventricular arrhythmia, valvular heart disease, and cardiomyopathy were noted.  The examiner noted that the Veteran had an irregular heart beat and was sent to the cardiologist who found he was in atrial fibrillation and then, with further testing, he had a cardiomyopathy; the examiner noted that cardiac catheterization found no evidence of coronary artery disease.  The examiner opined that none of the Veteran's heart conditions qualify within the generally accepted medical definition of ischemic heart disease.  His heart conditions required continuous medication including aspirin, digoxin, and metoprolol.  He had not had a myocardial infarction or congestive heart failure.  Intermittent atrial fibrillation was documented by EKG with more than 4 episodes over the previous 12 months.  Mild to moderate aortic stenosis was noted in February 2014.  Cardiac hypertrophy was noted on May 2014 echocardiogram.  Chest X-rays showed no evidence of an active congestive heart failure or focal infiltrate; there was evidence of prior granulomatous disease and questionable nodule density.  The examiner opined that the Veteran's heart disease was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner found that review of the claims file showed the Veteran does not have a diagnosis of ischemic heart disease, demonstrated by normal coronary artery diseases by catheterization; he was diagnosed with "mild to moderate aortic stenosis" on November 2005 echocardiogram and "cardiomyopathy of uncertain etiology" in February 2014, and he also has documented chronic atrial fibrillation.  The examiner opined that cardiomyopathy, aortic stenosis, and chronic atrial fibrillation do not qualify as "ischemic heart disease", which refers to a blockage in a coronary artery resulting in symptoms associated with decreased oxygen supply through the blocked arteries.  Review of the medical literature, including NIH and the latest National Academies Press "Veterans and Agent Orange Update 2012" did not show an association between the development of non-ischemic cardiomyopathy, aortic valvular disease, atrial fibrillation, and exposure to Agent Orange.  The examiner found that review of the Veteran's STRs showed no evidence for a diagnosis of cardiomyopathy, aortic stenosis, or chronic atrial fibrillation while in service or within a year of discharge from service.

In the December 2015 remand, the Board noted that the October 2014 VA heart examiner did not acknowledge the Veteran's prior diagnoses of coronary artery disease (which is recognized as ischemic heart disease, warranting presumptive service connection based on exposure to herbicides).  The Board determined that a remand was necessary to obtain an addendum opinion encompassing consideration of all diagnoses shown and reconciling the VA examiner's finding of no ischemic heart disease with the prior diagnosis of coronary artery disease.

In a March 2016 addendum opinion, the October 2014 VA examiner stated that the heart diagnoses remained unchanged, and none of the diagnoses qualifies as ischemic heart disease.  The examiner stated that coronary artery disease and/or coronary calcification on CT scan are distinct conditions from ischemic heart disease, noting that the Bogalusa Heart Study demonstrated that anatomic changes in coronary arteries occur by 5 to 8 years of age and autopsy studies show atherosclerotic lesions in coronary vessels in early life.  The examiner cited that a large number of studies have found that ischemic heart disease can occur in the presence or absence of obstructive coronary artery disease and that atherosclerosis is just one element in a complex multifactorial pathophysiological process that includes inflammation, microvascular coronary dysfunction, endothelial dysfunction, thrombosis, and angiogenesis.  The examiner opined that cardiac catheterization is considered the gold standard for determination of ischemic heart disease, and the finding of heavy coronary artery calcification on May 2006 CT scan was not confirmed on subsequent cardiac catheterization, which showed normal coronary arteries.  The examiner stated that re-review of the medical literature does not show an association between the development of non-ischemic cardiomyopathy, aortic valvular disease, atrial fibrillation and exposure to Agent Orange; and review of the STRs shows no evidence for a diagnosis of cardiomyopathy, aortic stenosis, or chronic atrial fibrillation while in service or within a year of discharge from service.

In an April 2016 addendum opinion, the VA examiner reiterated that findings on cardiac catheterization are considered the gold standard and more accurate and specific than findings of coronary artery calcification on CT scan.  The examiner opined that catheterization findings trump CT findings with regard to coronary artery disease/ischemic heart disease.

The evidence does not show that a heart disease was manifested in service or in the first postservice year, and the Veteran does not allege otherwise.  Consequently, service connection for heart disease on the basis that such disability became manifest in service and persisted (or on a presumptive basis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Postservice evaluation/treatment records provide no indication that heart disease may somehow otherwise be directly related to the Veteran's service,  

The Veteran has, in part,  assert a theory of entitlement to presumptive service connection based on exposure to Agent Orange in service.  As noted above, he served in Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicides/Agent Orange during such service.  However, not all heart diseases are included in the list of diseases that may be presumed to be associated with exposure to herbicides.  The heart diseases listed as associated with such exposure are limited to ischemic heart disease.  

It is not in dispute that the Veteran has a current heart disease.  Supraventricular arrhythmia, valvular heart disease, and cardiomyopathy were found on VA examination.  What remains to be resolved is whether or not the diagnosed are ischemic heart diseases.  Significantly, these specific diagnoses are not among those listed in the definition of ischemic heart disease in 38 C.F.R. § 3.309(e).  Whether they may otherwise be established to constitute ischemic heart disease is a medical question.  The only competent (medical) evidence of record in the matter consists of the reports of the VA examination and opinions cited above.  The Board finds the 2014 and 2016 VA examination and opinions to (cumulatively) be entitled to great probative weight, as the examiner reviewed the Veteran's medical history as well as the medical literature and included adequate rationale for the conclusions reached, citing to accurate factual data and current medical literature.  The consulting provider gave a detailed explanation of why the Veteran's diagnosed heart diseases are not ischemic heart diseases, describing the characteristics of ischemic heart disease, and how the diagnosis is established.  The provider explained that the "gold standard" for determining existence of ischemic heart disease was cardiac catheterization, and that such procedure established that the findings on a May 2006 CT did not represent ischemic heart disease, but instead showed normal coronary arteries.  The Board finds the opinion very probative evidence in this matter, and in the absence of a medical opinion to the contrary, persuasive.  The Veteran has not submitted any medical opinion in support of his claim.  As the Veteran is not shown to have an ischemic heart disease, presumptive service connection based on exposure to herbicide agents is not warranted.  

The Veteran's own statements relating his heart disease to his service, to include his exposure to Agent Orange therein, are not competent evidence, as he is a layperson and lacks the training to opine regarding medical causation; whether a disease/condition is related to Agent Orange exposure is a medical question and not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  Therefore, his opinion in this matter has no probative value.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for heart disease.  Accordingly, the appeal in this matter must be denied.


Hypertension

On June 1963 ROTC appointment examination, the Veteran was physically disqualified from service due to systolic hypertension (his blood pressure was 156/78).  On April 1964 appointment examination, his blood pressure was within normal limits (130/76); it was noted that he previously had systolic hypertension associated with obesity.  His STRs are otherwise silent for any complaints, findings, treatment or diagnosis of hypertension.  On June 1966 service separation examination, blood pressure was within normal limits (130/76).

On September 1999 treatment, the medical history noted included hypertension.  On October 1999 treatment, the Veteran was noted to have a medical history significant for hypertension which had been very difficult to treat over the previous 20 years; the treating physician noted that this had been extensively worked up  with no specific etiology.

On August 2000 VA general medical examination, the Veteran was noted to have a history of essential hypertension for the previous 20 years; he had been on treatment with good control of his blood pressure with medication.  The diagnoses included essential hypertension, stable on treatment.

The Veteran submitted a January 2012 letter from his treating nephrologist Dr. England, who opined that the Veteran has end-stage renal disease due to hypertension, noting that he had a kidney transplant in May 2006, and he has monoclonal gammopathy as well.  Dr. England noted that in the medical literature there are reports of a relationship between hypertension and Agent Orange and opined, therefore, that it appears that it is more likely than not that his hypertension and renal failure were related to his exposure to Agent Orange.

On October 2014 VA hypertension examination (pursuant to the Board's July 2014 remand), the examiner noted a diagnosis of hypertension in 1996; the Veteran had a history of hypertension from around 1979 with an acute worsening in 1999 at the time of his diagnosis with myoclonal gammopathy.  His hypertension required taking continuous medication.  The examiner opined that the Veteran's hypertension is more likely due to his non-service connected obesity rather than to his service and exposure to Agent Orange.  The examiner opined that the Veteran's hypertension was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that review of the STRs showed that the Veteran was initially refused induction into service due to "systolic hypertension associated with obesity" on June 1963 entrance examination; with weight loss, he was documented to have "normal blood pressure ... 130/76" in April 1964 and accepted into service.  On his September 1999 hospital admission, he was noted to have hypertension of 20 years duration.  Review of the progress notes from April, July, and October 1999 all showed weights consistent with a diagnosis of obesity; the April 1999 progress note stated that he had moderately severe hypertension which had not been well controlled.  Review of the medical literature showed obesity to be a known risk factor for the development of hypertension; the examiner opined that this known risk factor outweighs any limited/suggestive evidence of association with exposure to Agent Orange.  The examiner opined that the Veteran's treating physicians did not support their nexus opinions with literature citations or a review of the STRs or medical records evidenced in the claims file.

Hypertension was not manifested in service.  On service separation examination, hypertension was not found or reported.   Consequently, service connection for hypertension on the basis that it became manifest in service and persisted is not warranted.  Postservice evaluation/treatment records do not support that the Veteran's current hypertension is, or may be, related to his service, to include by virtue of exposure to Agent Orange.  Furthermore, there is no evidence that hypertension was manifested in the first postservice year (the Veteran does not allege otherwise).  Consequently, service connection for hypertension on the basis that such disability became manifest in service and persisted, or on a presumptive basis (under 38 U.S.C.A. § 1112), is not warranted.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current hypertension may otherwise (i.e., other than based on onset in service or within one year following separation and continuous symptoms since) be related to his service.  The Board finds the October 2014 VA examination and opinion to be entitled to great probative weight, as it took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings), and rationale that accurately cites to supporting factual data.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 2014 examiner specifically cited to the treatment records and accounted for the opinion by Dr. England submitted by the Veteran in support of his claim.  

The Board finds that Dr. England's opinion warrants less probative value because it does not express familiarity with the entire factual record.  Notably, Dr. England did not account for the factual data that weigh against the Veteran's claim, to include the absence of any documentation of complaints or treatment for an extended period of time postservice, and that the weight gain that has been identified as the primary cause of hypertension occurred postservice.  

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's hypertension and his service is in the report of the October 2014 VA examination.  The examiner opined that the Veteran's current hypertension is unrelated to service, and explained that it is instead related to obesity.  The examiner cited to the medical literature and noted that Dr. England did not support his nexus opinion with literature citations or a review of the medical record.  The Board finds the VA examiner's opinions probative and (and for the reasons stated above) persuasive.   

While the Veteran is competent to note and report high blood pressure he has had (current and past), he is a layperson, and is not competent to, by his own opinion, establish the etiology of hypertension or relate it to an etiological factor (such as environmental exposures, to include to Agent Orange) in remote service.  The etiology of hypertension is a medical question beyond the scope of lay observation, and requiring medical expertise.  He lacks such expertise, and does not cite to any supporting medical treatise evidence.  
The Veteran alternately claims that his hypertension is secondary to his heart disease.  His only service connected disabilities are bilateral knee disabilities, bilateral hearing loss, and tinnitus; his heart disease is not service connected (this decision denies his appeal in the matter).  Accordingly, the secondary service connection theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  The appeal in the matter must be denied.

Renal failure (and glomerulonephritis)

The Veteran's STRs are silent for any complaints, findings, treatment or diagnosis of a kidney disability.  On June 1966 service separation examination, the genitourinary system was normal on clinical evaluation.

On September 1999 treatment, the Veteran's medical history was noted to include renal insufficiency.  On October 1999 treatment, it was noted that the Veteran's kidney function started deteriorating about 2 years earlier when his creatinine started increasing, which was attributed to his hypertension; the assessments included chronic renal failure, recently worsening with detection of kappa light chain in the 24-hour urine.  

On August 2000 VA general medical examination, the Veteran was noted to have increased serum creatinine which was detected one year earlier, investigated, and found to be from chronic renal insufficiency.  The diagnoses included chronic renal failure secondary to hypertension, being investigated and followed by a private nephrologist.

The Veteran continued to receive treatment for renal disease and underwent a kidney transplant in May 2006; he continues to be followed by a nephrologist.

The Veteran submitted a September 2011 letter from treating internist Dr. Warren, who noted that the Veteran suffered from an extensive number of problems including kidney disease requiring transplantation and lung disease resulting in recurrent infections.  Dr. Warren stated, "It is my opinion that the various problems with which he is afflicted are more likely than not the result of exposure to Agent Orange and other toxins during his service in Vietnam.  He has no other known underlying cause for the difficulty through which he has suffered."

The Veteran submitted a September 2011 letter from his treating provider at the Chinese Acupuncture Clinic, who opined that there is a strong possibility that his health conditions including renal failure could be connected to his exposure to Agent Orange during his service in Vietnam.

The Veteran submitted a January 2012 letter from his treating nephrologist Dr. England, who opined that the Veteran has end-stage renal disease due to hypertension, noting that he had a kidney transplant in May 2006, and he has monoclonal gammopathy as well.  Dr. England noted that in the medical literature there are reports of a relationship between hypertension and Agent Orange and opined, therefore, that it appears that it is more likely than not that his hypertension and renal failure were related to his exposure to Agent Orange.

At the January 2014 Board hearing, the Veteran testified that he had submitted a letter from his internist who opined that his various problems, including kidney disease requiring transplantation, are more likely than not due to herbicide exposure in service.

On October 2014 VA kidney examination (pursuant to the Board's July 2014 remand), the diagnoses included chronic renal disease diagnosed in 1989, focal glomerular sclerosis diagnosed in 1999, and kidney transplant in May 2006.  The Veteran started having acute renal failure in 1999 with a history of chronic renal disease dating to at least 1989 by lab work; progressive worsening of the disease after 1999 resulted in a successful kidney transplant with restoration of normal kidney function.  His conditions required continuous medications.  He was noted to have atrophy of the right native kidney and sclerosis of the left native kidney.  The examiner opined that the Veteran's renal disease was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  A review of the record found that the Veteran "had mild renal impairment of at least 10 years" at the time of his September 1999 hospitalization; at that time, he was noted to have had a history of hypertension for 20 years, and according to a later hospitalization record, he had a diagnosis of "focal sclerosis - hypertension induced".  The examiner stated that a review of medical literature found that hypertension is one of the two leading known risk factors for the development of chronic renal disease; the literature does not find an association between exposure to Agent Orange and the development of chronic kidney disease.  The examiner noted that the Veteran's STRs are silent regarding kidney disease in service and that the record is silent regarding such disease in the first postservice year.  The examiner opined that the Veteran's treating physicians did not support their nexus opinions with literature citations or a review of the substantial medical records in the claims file, including the STRs.

Renal disease was not manifested in service.  On service separation examination, renal disease was not found or reported.   Consequently, service connection for renal failure (and glomerulonephritis) on the basis that it became manifest in service and persisted is not warranted.  Postservice evaluation/treatment records do not support that the Veteran's current renal failure is, or may be, related to his service, to include by virtue of exposure to Agent Orange.  Furthermore, there is no evidence that renal disease was manifested in the first postservice year (the Veteran does not allege otherwise).  Consequently, service connection for renal failure and glomerulonephritis on the basis that such disability became manifest in service and persisted, or on a presumptive basis for renal disease (under 38 U.S.C.A. § 1112), is not warranted.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current renal failure and glomerulonephritis may otherwise (i.e., other than based on onset in service or within one year following separation and continuous symptoms since) be related to his service.  The Board finds the October 2014 VA examination and opinion to be entitled to great probative weight, as it took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings), and rationale that accurately cites to supporting factual data.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson, supra.  The 2014 examiner specifically cited to the treatment records and accounted for the opinions by the private treatment providers submitted by the Veteran in support of his claim.  

The Board finds that the opinions by Drs. England and Warren and the acupuncturist warrant less probative value because they do not express familiarity with the entire factual record.  Notably, they did not account for the factual data that weigh against the Veteran's claim, to include the absence of any documentation of complaints or treatment for an extended period of time postservice, or that the medical literature does not indicate an association between exposure to Agent Orange and the development of chronic kidney disease.  

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's renal disease and his service is in the report of the October 2014 VA examination.  The examiner opined that the Veteran's current renal failure is unrelated to service, and explained that it is more likely due to his (non-service connected) hypertension.  The examiner cited to the medical literature and noted that Drs. Warren and England did not support their nexus opinions with literature citations or a review of the medical record.  The Board finds the VA examiner's opinions probative and (and for the reasons stated above) persuasive.   

While the Veteran is competent to note and report kidney problems he has had (current and past), he is a layperson, and is not competent to, by his own opinion, establish the etiology of renal disease or relate it to an etiological factor (such as environmental exposures, to include to Agent Orange) in remote service.  The etiology of renal disease is a medical question beyond the scope of lay observation, and requiring medical expertise.  He lacks such expertise, and does not cite to any supporting medical treatise evidence.  

The Veteran alternately claims that his renal disease is secondary to his hypertension.  As service connection for hypertension has been denied, the secondary service connection theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for renal failure and glomerulonephritis.  Accordingly, the appeal in the matter must be denied.

Non-specific monoclonal gammopathy

The medical evidence reflects that the Veteran had monoclonal gammopathy of undetermined significance (MGUS) diagnosed in April 2000 based on laboratory findings.  In September 1999, he complained of extreme fatigue; he was first thought to have multiple myeloma or amyloidosis and underwent extensive workup, but kidney biopsies revealed no evidence of amyloidosis.  He was then treated for renal light chain disease, without evidence of myeloma or amyloid by kidney biopsy.  The diagnosis was ultimately MGUS.

On August 2000 VA general medical examination, the Veteran was noted to have a history of increased monoclonal protein diagnosed as monoclonal gammopathy; it was investigated and suspected to be from multiple myeloma.  He was still under investigations by a private oncologist and no firm diagnosis had been made regarding multiple myeloma.  The diagnoses included nonspecific monoclonal gammopathy being investigated by a private oncologist.

In November 2009, a bone marrow biopsy did not show evidence of multiple myeloma.

The Veteran submitted an October 2011 letter from his treating oncologist Dr. Lucas, who opined that the Veteran's MGUS and the associated risk of progression toward multiple myeloma (a presumptively caused disorder related to Agent Orange exposure) is more likely than not connected to his exposure to Agent Orange and other toxins encountered during his service in Vietnam.  

At the January 2014 Board hearing, the Veteran testified that he had submitted a letter from his oncologist who opined that his MGUS is more likely than not related to herbicide exposure in service.

On October 2014 VA hematology and lymphatic conditions examination (pursuant to the Board's July 2014 remand), the examiner noted a diagnosis of MGUS in 1999.  The Veteran's blood pressure had gotten very high and he was found to have abnormal protein in the urine; multiple biopsies to date had not found evidence for multiple myeloma and his current diagnosis was one of monoclonal gammopathy of uncertain etiology.  He had not undergone any treatment for any hematologic or lymphatic condition and he did not have anemia or thrombocytopenia.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran was diagnosed with MGUS in 1999.  The examiner cited medical literature indicating that MGUS, a precursor to multiple myeloma, is one of the most common premalignant conditions in the general population, the cause of MGUS is largely unknown, and it occurs in approximately 3% of the population age 50 or greater; according to the NIH, only a tiny fraction of people with MGUS develop multiple myeloma.  Review of the medical literature including NIH and the latest Veterans and Agent Orange Update 2012 from the National Academies Press showed no association between exposure to Agent Orange and the development of MGUS.  The examiner noted that while there is limited/suggestive evidence of association with multiple myeloma, which the Veteran refers to in his submissions, he does not currently have that diagnosis.  The examiner found no evidence in the STRs or within one year of discharge from service for a diagnosis of MGUS.

In the December 2015 remand, the Board noted that the October 2014 VA examiner did not address the positive nexus opinion provided by the Veteran's treating physician in support of his claim and remanded the matter to obtain an addendum opinion.

In a March 2016 addendum opinion, the October 2014 VA examiner stated that while MGUS is a risk factor for the development of multiple myeloma, in the United States, about 3 percent of people older than age 50 have MGUS, and each year about 1 percent of people with MGUS develop multiple myeloma or a related cancer.  The examiner stated that review of the latest Agent Orange Update 2014 (2016) from the National Academies Press again does not show a significant association between MGUS and exposure to Agent Orange.  The examiner opined that the physician statement that there is an association between MGUS and Agent Orange based on the rationale that MGUS may progress to multiple myeloma is not supported by logic or references to the medical literature.  The examiner stated that the Veteran's physicians and acupuncturist provide neither logical rationale nor literature citations to support their assertions of association between the Veteran's MGUS and Agent Orange.

Monoclonal gammopathy was not manifested in service.  On service separation examination, monoclonal gammopathy was not found or reported.   Consequently, service connection for monoclonal gammopathy on the basis that it became manifest in service and persisted is not warranted.  Postservice evaluation/treatment records do not support that the Veteran's current monoclonal gammopathy is, or may be, related to his service, to include by virtue of exposure to Agent Orange.  Consequently, service connection for monoclonal gammopathy on the basis that such disability became manifest in service and persisted is not warranted.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current monoclonal gammopathy may otherwise (i.e., other than based on onset in service and continuous symptoms since) be related to his service.  The Board finds the October 2014 VA examination and March 2016 addendum opinion to be entitled to great probative weight, as they took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings), and rationale that accurately cites to supporting factual data.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson, supra.  The 2014 examiner specifically cited to the treatment records and accounted for the opinion by Dr. Lucas submitted by the Veteran in support of his claim.  

The Board finds that Dr. Lucas's opinion warrants less probative value because it does not express familiarity with the entire factual record.  Notably, Dr. Lucas did not account for the factual data that weigh against the Veteran's claim, to include the absence of any documentation of complaints or treatment for an extended period of time postservice, or offer adequate rationale in support of his opinion. 

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's monoclonal gammopathy and his service is in the reports of the October 2014 VA examination and March 2016 addendum opinion.  The VA examiner opined that the Veteran's current monoclonal gammopathy is unrelated to service, and explained that it is a common condition in the general population over age 50.  The examiner cited to the medical literature and noted that Dr. Lucas did not support his nexus opinion with literature citations or a review of the medical record.  The Board finds the VA examiner's opinions probative and (and for the reasons stated above) persuasive.   

While the Veteran is competent to note and report symptoms he has had (current and past), he is a layperson, and is not competent to, by his own opinion, establish the etiology of monoclonal gammopathy or relate it to an etiological factor (such as environmental exposures, to include to Agent Orange) in remote service.  The etiology of monoclonal gammopathy is a medical question beyond the scope of lay observation, and requiring medical expertise.  He lacks such expertise, and does not cite to any supporting medical treatise evidence.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for non-specific monoclonal gammopathy.  Accordingly, the appeal in the matter must be denied.

[The Board notes the Veteran's contention that monoclonal gammopathy is related to multiple myeloma in that the monoclonal gammopathy may progress to develop into myeloma.  However, he has not yet been confirmed to have a diagnosis of multiple myeloma (a disease that is recognized as associated with exposure to herbicides; see 38 C.F.R. § 3.309(e)).  Should such disease be diagnosed in the future, he should file a claim of service connection for the disease.]   
Interstitial pneumonitis

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of any pulmonary or respiratory disability.  On June 1966 service separation examination, the lungs and chest were normal on clinical evaluation.

On September 1999 treatment, the medical history noted included interstitial pneumonitis; biopsy findings were consistent with Boeck's sarcoidosis with hard granulomas in the right lung.  October 1999 chest X-rays showed subtle right upper and lower lobe pneumonias.

On August 2000 VA general medical examination, the Veteran was noted to have a history of pneumonitis one year earlier which was investigated with bronchoscopy and biopsy, but no specific diagnosis was made.  He denied having any significant current lung symptoms.  Chest X-rays revealed minimal infiltrates in the right lower lung.  The diagnoses included lung opacity cause unknown, being followed by a private pulmonologist.

The Veteran submitted a September 2011 letter from treating internist Dr. Warren, who noted that the Veteran suffered from an extensive number of problems including kidney disease requiring transplantation and lung disease resulting in recurrent infections.  Dr. Warren stated, "It is my opinion that the various problems with which he is afflicted are more likely than not the result of exposure to Agent Orange and other toxins during his service in Vietnam.  He has no other known underlying cause for the difficulty through which he has suffered."

The Veteran submitted an October 2011 letter from his treating physician at Ashville Pulmonary and Critical Care Associates, Dr. Campbell, who stated that the Veteran has underlying interstitial lung disease, fibrosis and severe bronchiectasis requiring chronic oxygen therapy and causing significant debility, the etiology of which remains elusive despite extensive biopsy and non-invasive studies.  Dr. Campbell opined that toxic exposure may as likely or not cause the above constellation of disorders, specifically knowing that the Veteran has been exposed to Agent Orange and other toxins in the past.
At the January 2014 Board hearing, the Veteran noted he had submitted letters from his internist and pulmonologist opining that his problems, including lung diseases with recurring infections, are more likely than not due to exposure to herbicides.

On October 2014 VA respiratory examination, the diagnoses included interstitial lung disease/pneumonitis with onset in 2006 and bronchiectasis with onset in 2011.  The examiner noted that the Veteran started having significant breathing problems after his kidney transplant and anti-rejection drug therapy in 2006.  Chest X-ray results showed no evidence of congestive heart failure or focal infiltrate; there was evidence of prior granulomatous disease and questionable nodule.

On October 2014 VA hematology and lymphatic conditions examination (pursuant to the Board's July 2014 remand), the examiner noted that the Veteran had interstitial pneumonitis diagnosed in 2006, after his kidney transplant and an adverse drug reaction.  The examiner stated that, according to the American Thoracic Society, the most common causes of interstitial lung diseases are idiopathic.  The examiner noted that the latest Veterans and Agent Orange Update 2012 stated there is inadequate or insufficient evidence to determine whether there is an association between the chemicals of interest and respiratory disorders.  The examiner found no evidence in the STRs or within one year of discharge from service for a diagnosis of interstitial pneumonitis.

In the December 2015 remand, the Board noted that the October 2014 VA examiner did not address the positive nexus opinions provided by the Veteran's treating physicians in support of his claim and remanded the matter to ensure compliance with the Board's July 2014 remand instructions.  In a March 2016 addendum opinion, the October 2014 VA examiner stated that the etiology of most cases of interstitial lung disease is unknown.  The examiner stated that the latest Agent Orange Update 2014 (2016) from the National Academies Press still does not find an association between exposure to Agent Orange and respiratory diseases.  The examiner found that the Veteran's physicians do not provide a rationale or any literature references to support an association between exposure to Agent Orange and the development of interstitial pneumonitis.  The examiner opined that the argument that since the cause of the Veteran's interstitial pneumonitis is not known, it must be due to Agent Orange exposure, is not a logical one or one supported by the literature.  The examiner observed that the Veteran's physicians and acupuncturist do not provide logical rationale or literature citations to support their assertions of association between the Veteran's lung condition and Agent Orange.

Interstitial pneumonitis was not manifested in service.  On service separation examination, a lung disability was not found or reported.   Consequently, service connection for interstitial pneumonitis on the basis that it became manifest in service and persisted is not warranted.  Postservice evaluation/treatment records do not support that the Veteran's current interstitial pneumonitis is, or may be, related to his service, to include by virtue of exposure to Agent Orange.  Consequently, service connection for interstitial pneumonitis on the basis that such disability became manifest in service and persisted is not warranted.  

The preponderance of the evidence is against a finding that the Veteran's current interstitial pneumonitis may otherwise (i than based on onset in service and continuous symptoms since) be related to his service.  The Board finds the October 2014 VA examination and March 2016 addendum opinion to be entitled to great probative weight, as they took into account a thorough review of the Veteran's record/medical history, and included rationale that accurately cites to supporting factual data.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson, supra.  The VA examiner specifically cited to the treatment records and accounted for the opinions by Drs. Warren and Campbell submitted by the Veteran in support of his claim.  The opinions by Drs. Campbell and Warren warrant less probative value because they do not express familiarity with the entire factual record.  Notably, they do not account for the factual data that weigh against the Veteran's claim, to include the absence of any documentation of complaints or treatment for an extended period of time postservice, and they do not offer adequate rationale in support of their opinions.  The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's interstitial pneumonitis and his service is in the reports of the October 2014 VA examination and March 2016 addendum opinion.  The examiner opined that the Veteran's current interstitial pneumonitis is unrelated to service, and explained that its etiology is unknown.  The examiner cited to the medical literature and noted that Drs. Campbell and Warren express familiarity with the Veteran's record, and do not support their nexus opinions with citations to literature.  The Board finds the VA examiner's opinions probative and (and for the reasons stated above) persuasive.   

While the Veteran is competent to note and report breathing problems he has had (current and past), he is a layperson, and is not competent to, by his own opinion, establish the etiology of interstitial pneumonitis or relate it to an etiological factor (such as environmental exposures, to include to Agent Orange) in remote service.  The etiology of interstitial pneumonitis is a medical question beyond the scope of lay observation; it requires medical expertise.  The Veteran lacks such expertise, and does not cite to any supporting medical treatise or medical opinion.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for interstitial pneumonitis.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for heart disease is denied.

Service connection for hypertension is denied.

Service connection for renal failure (and glomerulonephritis) is denied.

Service connection for non-specific monoclonal gammopathy is denied.

Service connection for interstitial pneumonitis is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


